Name: The Schengen acquis - Decision of the Executive Committee of 15 December 1997 on the implementation of the Joint Action concerning a uniform format for residence permits (SCH/Com-ex (97) 34 rev.)
 Type: Decision
 Subject Matter: international affairs;  international law;  technology and technical regulations
 Date Published: 2000-09-22

 Avis juridique important|41997D0034The Schengen acquis - Decision of the Executive Committee of 15 December 1997 on the implementation of the Joint Action concerning a uniform format for residence permits (SCH/Com-ex (97) 34 rev.) Official Journal L 239 , 22/09/2000 P. 0187 - 0187DECISION OF THE EXECUTIVE COMMITTEEof 15 December 1997on the implementation of the Joint Action concerning a uniform format for residence permits(SCH/Com-ex (97)34 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132(2) of the Convention implementing the Schengen Agreement, signed in Schengen on 19 June 1990 (hereinafter "the Schengen Convention"),Having regard to Article 134 of the abovementioned Convention,Having regard to the decision of the Central Group of 14 May 1997,Recalling the outcome of the Central Group meeting of 28 October 1997,HAS DECIDED AS FOLLOWS:The Schengen States shall endeavour to implement the Joint Action of 16 December 1996 concerning a uniform format for residence permits (97/11/JHA Joint Action (OJ L 7, 10.1.1997, p. 1)) as soon as possible, if necessary by phasing it in, before the end of the transitional periods stipulated in the Joint Action.Vienna, 15 December 1997.The PresidentK. SchlÃ ¶gl